Title: From John Adams to Benjamin Stoddert, 16 April 1799
From: Adams, John
To: Stoddert, Benjamin



Sir
Quincy April 16th: 1799.

I received yesterday your favour of the 6th. and thank you for Captain Murray’s letters.
I am also mortified to find that Barry has not given more attention to Curacoa. We must think of Surrinam and all the Dutch Possessions or we shall repent the Oversight.
I am happy to learn that there is nothing to lead to an opinion that there will be any opposition in Northampton.
I thank you for yours of the 8th and its inclosures. The people of Northampton have reason to be alarmed, and I wish their reasonable alarms may alter their sentiments.
Inclosed is a letter from John Bowman to me an entire stranger, although it seems by his letter he married a Daughter of an Old Friend of mine. I pray you to consider this letter and answer it.—
I have the honor to be / Sir &c.
